DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/27/22 have been fully considered but they are not persuasive and/or moot in view of the updated rejection. 
With regards to the 112a rejection for new matter in the specification the assuming based on the evidence provided that a polycarbonate is a type if thermoplastic, does not overcome the issue. The terms “thermoplastic” or “thermostable” are still broader than “polycarbonate” which was in the original specification, thus it is still broadening. There are other materials that are “thermostable” and/or “thermoplastic” but not polycarbonate thus by amending the spec from “polycarbonate” to “polycarbonate, thermoplastic or thermostable” the spec is broadened, and likewise claim 13 is new matter. This is a version of all X (for example X = thumbs) are Y (for example Y = fingers) but not all Y (fingers) are X (thumbs). Applicants appear to be arguing that since we have X we have Y thus Y is the same breadth as X, but X (polycarbonate) and Y (thermostable and/or thermoplastic) have different breaths. For the above reasons Applicants arguments are not persuasive. 
With regards to the 112b rejections; the 112b for “overmolded” is withdrawn due to the claim amendments removing the element; the 112b for “each strain gauge” is withdrawn due to the amendments. 
With regards to the 103 for Sci in view of Pin Applicants argue that there is no “anchoring point” this is moot in view of the updated rejection. With regards to the 103 for Str in view of Pin Applicants argue that there is no “anchoring point” this is moot in view of the updated rejection. Applicants arguments are directed to the newly added elements and thus are moot in view of the updated rejections. The remaining arguments are directed to the same arguments discussed above and thus also moot for the same reasons. 

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites “thermoplastic or thermostable material” however neither of these are discussed in the original specification. Furthermore, the amendment to [0073] of the spec is broadening the specification and is considered new matter. Examiner is unsure if polycarbonate is considered a thermoplastic, if it is then see below. In arguendo, even if polycarbonate is a thermoplastic the original specification recited only polycarbonate and amending the specification to thermoplastic is broadening the specification and thus is new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 8-21, 24-25, 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “at least one deformation sensor assembly enclosed” and later recites “inside the housing, the deformation sensor measuring” this is an antecedent basis issue. Assuming they are meant to be the same element the phrasing should be consistent thus the latter should be “inside the housing, the at least one deformation sensor assembly measuring”

Claim 3 recites the limitation "the deformable sensor".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “at least one deformation sensor assembly enclosed. Assuming they are meant to be the same element the phrasing should be consistent thus the latter should be “inside the housing, the at least one deformation sensor assembly measuring”. For those reasons it does not clearly define the metes and bounds of what is claimed and the claim is indefinite.  The claim(s) depending from this claim do not correct his issue and thus are also indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-11, 24-27 and 30  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Straka (Adrian Straka et al., US 20180345015) hereinafter Str.
Regarding claim 1, an interpretation of Str discloses a physiological monitoring device comprising: 
a fixation band adapted to be fastened around a user's torso (10 Figs. 1-2, [0019], [0034]); 
an elastic deformable housing fastened to the fixation band (62/60 Figs. 5, 7-9 (or a subpart thereof), [0025], [0036]-[0037]), the housing being deformed in response to an expansion of the user’s torso([0025], [0027], [0036]-[0037]; To the extent “]; the housing being deformed in response to an expansion of the user’s torso” is an intended use the cited structural elements are functionally capable of performing the intended use);
a monitoring assembly (Figs. 1, 3, [0019]-[0020]), the monitoring assembly comprising: 
at least one deformation sensor assembly enclosed in the housing ([0025], [0027]-[0028], [0036]-[0037]), the deformation sensor assembly comprising at least one anchoring point for fixing the deformation sensor assembly inside the housing(62/60 Figs. 5, 7-9, [0025], [0027], [0036]-[0037]; the respiratory sensing element specifically the strain gauge is maintained in positioned by 62/60 Figs. 5, 7-9 thus any point touching one of the elements holding their position is an anchoring point for fixing the sensor in the housing. If there is any more specific structure for the anchoring it may be beneficial to amend it in), the deformation sensor measuring a deformation of the elastic housing ([0025], [0027], [0035]-[0037]); and 
a processing unit operatively connected to the at least one deformation sensor ([0021]), the processing unit being configured to determine a physiological parameter value of the user as a function of the measured deformation ([0021], [0025], [0028], [0033]).

Regarding claim 2, an interpretation of Str further discloses wherein the physiological parameter value comprises a respiratory rate of the user ([0027]).

Regarding claim 4, an interpretation of Str further discloses wherein each deformation sensor comprises a strain gauge ([0025]).

Regarding claim 5, an interpretation of Str further discloses wherein the monitoring assembly further comprises a heart rate sensor ([0023], [0027]-[0028]).

Regarding claim 7, an interpretation of Str further discloses wherein the monitoring assembly further comprises a body temperature sensor ([0021], [0026]).

Regarding claim 9, an interpretation of Str further discloses wherein the monitoring assembly further comprises a battery operatively connected to the processing unit ([0021]).

Regarding claim 10, an interpretation of Str further discloses wherein the monitoring assembly further comprises a communication unit (20 Fig. 3, [0021]) operatively connected to the processing unit for allowing data to be exchanged between the monitoring assembly and at least one external terminal (Fig. 3, [0021]).

Regarding claim 11, an interpretation of Str further discloses wherein the monitoring assembly further comprises a memory (18 Fig. 3, [0021]) for storing data received by the processing unit from the at least one sensor ([0021], [0040]). 

 Regarding claim 24, an interpretation of Str further discloses wherein the at least one external terminal comprises at least one of a smart phone, a smart watch and a personal computer ([0020]-[0021], [0027]).

Regarding claim 25, an interpretation of Str further discloses wherein the monitoring assembly further comprises an antenna operatively connected to the communication unit for enabling data to be transmitted wirelessly by the communication unit ([0020]-[0021], [0027]; Examiner takes notice that antennas are known to be used for wireless transmission).

 Regarding claim 26, an interpretation of Str discloses a method for measuring a respiratory rate of a user, the method comprising: 
providing a deformation sensor assembly ([0025], [0036]-[0037]) enclosed and fixed within an elastic housing (62 and/or 60 Figs. 5, 7-9 (or a subpart thereof), [0025], [0036]-[0037]) where the elastic housing is adapted to be deformed in response to an expansion of the user's torso ([0025], [0036]-[0037]) and at least one deformation sensor operatively connected to a controller ([0025], [0027]-[0028]) for measuring a deformation of the deformable member ([0025], [0027], [0035]-[0037]); 
fixing the elastic housing against a users torso ([0019], [0034], [0037] see also [0027]-[0028], [0035]-[0036]); 
measuring a strain value generated by the at least one deformation sensor ([0025], [0028]) in response to a plurality of inhalations and exhalations of the user over a predetermined period of time ([0025], [0027]-[0028] including “strain gauge measurements . . . to indicate real-time breathing of the wearer as the band 10 expands and contracts”, [0035]-[0037]).

 Regarding claim 27, an interpretation of Str further discloses wherein measuring a strain value comprises: 
a) measuring an increase in strain value from the at least one deformation sensor, the increase being indicative of an inhalation by the user ([0025], [0027]-[0028], [0035]-[0037]); 
b) measuring a decrease in strain value from the at least one deformation sensor, the decrease being indicative of an exhalation by the user ([0025], [0027]-[0028], [0035]-[0037]). 

Regarding claim 30, an interpretation of Str further discloses the housing having an elongated shape and defining with the fixation band a single and continuous loop around the user's torso (10 Figs. 1-2, [0019], [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 13-15, 17-18 is/are rejected under 35 U.S.C. 103 as obvious over Str in view of Strain Gauges (Types of Strain Gauges, https://transducersensors.com/types-and-structures-of-strain-gauges/, 11/22/2017, Viewed on 12/4/21) hereinafter Strain.
Regarding claim 3, Str recites wherein the deformable sensor comprises a strain gauge (12c Figs. 5, 8-9, [0025], [0036]-[0037]).
An interpretation of Str may not explicitly disclose wherein the strain gauge attached to a deformable substrate plate.
However, in the same field of endeavor (medical devices), Strain teaches wherein the deformable sensor comprises a strain gauge attached to a deformable substrate plate. Str teaches the use of a strain gauge as a deformable sensor and Strain teaches that foil strain gauges have a deformable backing or carrier of polycarbonate (ie deformable substrate plate) for carrying the foil pattern (ie strain gauge) (Metal Foil Strain Gauges Section including “A foil strain gauge (see Figure 1) is the most widely used type. A very thin metal foil pattern . . . is deposited onto a thin insulating backing or carrier (10~30 μm thick, usually epoxy, polyimide, or polycarbonate).”). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor system of Str to include a foil strain gauge with polycarbonate backing/carrier as taught by Strain because it would be "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; Str recites using a strain gauge Strain recites a finite number of identified predictable solutions namely wire, foil, single crystal semiconductor, thin film strain gauges which are predictable solutions as they are based on the known electrical properties and provide a reasonable expectation of success as they are known. Alternatively, it would be merely the simple substitution of one known strain gauge for another to obtain predictable results, is using a foil strain gauge with polycarbonate backing as recited in Strain instead of the strain gauge recited in Str.

Regarding claim 13, an interpretation of Str discloses the above in claim 3. 
An interpretation of Str may not explicitly disclose wherein the deformable substrate plate is made from polycarbonate. 
However, in the same field of endeavor (medical devices), Strain teach wherein the deformable substrate plate is made from polycarbonate. Str teaches the use of a strain gauge as a deformable sensor and Strain teaches that foil strain gauges have a backing or carrier of polycarbonate for carrying the foil pattern (Metal Foil Strain Gauges Section including “A foil strain gauge (see Figure 1) is the most widely used type. A very thin metal foil pattern . . . is deposited onto a thin insulating backing or carrier (10~30 μm thick, usually epoxy, polyimide, or polycarbonate).”). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor system of Str to include a foil strain gauge with polycarbonate backing/carrier as taught by Strain because it would be "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; Str recites using a strain gauge Strain recites a finite number of identified predictable solutions namely wire, foil, single crystal semiconductor, thin film strain gauges which are predictable solutions as they are based on the known electrical properties and provide a reasonable expectation of success as they are known. Alternatively, it would be merely the simple substitution of one known strain gauge for another to obtain predictable results, is using a foil strain gauge with polycarbonate backing as recited in Strain instead of the strain gauge recited in Str.

 Regarding claim 14, an interpretation of Str discloses the above in claim 3. an interpretation of Str may not explicitly disclose wherein the deformable substrate plate has a thickness of about 2 mm.
However, in the same field of endeavor (medical devices), Strain teach wherein the deformable substrate plate is made from polycarbonate. Str teaches the use of a strain gauge as a deformable sensor and Strain teaches that foil strain gauges have a backing or carrier of polycarbonate for carrying the foil pattern (Metal Foil Strain Gauges Section including “A foil strain gauge (see Figure 1) is the most widely used type. A very thin metal foil pattern . . . is deposited onto a thin insulating backing or carrier (10~30 μm thick, usually epoxy, polyimide, or polycarbonate).”; Examiner notes the thickness recited is being considered “about 2mm”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor system of Str to include a foil strain gauge with polycarbonate backing/carrier as taught by Strain because it would be "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; Str recites using a strain gauge Strain recites a finite number of identified predictable solutions namely wire, foil, single crystal semiconductor, thin film strain gauges which are predictable solutions as they are based on the known electrical properties and provide a reasonable expectation of success as they are known. Alternatively, it would be merely the simple substitution of one known strain gauge for another to obtain predictable results, is using a foil strain gauge with polycarbonate backing as recited in Strain instead of the strain gauge recited in Str.

 Regarding claim 15, an interpretation of Str recites the above in claim 3. an interpretation of Str may not explicitly disclose wherein the deformable substrate plate is generally rectangular.
However, in the same field of endeavor (medical devices), Strain teach wherein the deformable substrate plate is made from polycarbonate. Str teaches the use of a strain gauge as a deformable sensor and Strain teaches that foil strain gauges have a rectangular backing or carrier (see Fig. 1 which has been duplicated below see also Metal Foil Strain Gauges Section).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor system of Str to include a foil strain gauge with polycarbonate backing/carrier as taught by Strain because it would be "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; Str recites using a strain gauge Strain recites a finite number of identified predictable solutions namely wire, foil, single crystal semiconductor, thin film strain gauges which are predictable solutions as they are based on the known electrical properties and provide a reasonable expectation of success as they are known. Alternatively, it would be merely the simple substitution of one known strain gauge for another to obtain predictable results, is using a foil strain gauge with polycarbonate backing as recited in Strain instead of the strain gauge recited in Str.

Regarding claim 17, an interpretation of Str discloses the above in claim 3. 
An interpretation of Str may not explicitly disclose wherein each one of the at least one deformation sensor is disposed at the center of a corresponding one of the at least one deformable substrate plate.
However, in the same field of endeavor (medical devices), Strain teaches wherein each one of the at least one deformation sensor is disposed at the center of a corresponding one of the at least one deformable substrate plate. Str teaches the use of a strain gauge as a deformable sensor and Strain teaches that foil strain gauges have a rectangular backing or carrier, deformable substrate plate, with the strain gauge centered on the backing (see Fig. 1 which has been duplicated below see also Metal Foil Strain Gauges Section).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor system of Str to include a foil strain gauge with polycarbonate backing/carrier as taught by Strain because it would be "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; Str recites using a strain gauge Strain recites a finite number of identified predictable solutions namely wire, foil, single crystal semiconductor, thin film strain gauges which are predictable solutions as they are based on the known electrical properties and provide a reasonable expectation of success as they are known. Alternatively, it would be merely the simple substitution of one known strain gauge for another to obtain predictable results, is using a foil strain gauge with polycarbonate backing as recited in Strain instead of the strain gauge recited in Str.

Regarding claim 18, an interpretation of Str discloses the above in claim 3, and further discloses wherein the deformation sensor is disposed and oriented to allow measurements of strain longitudinally along the fixation band and the monitoring assembly ([0025], Fig. 1; The band is wrapped around the torso parallel to the ground (longitudinal axis of the band) when the user is standing measuring changes as the user breathes).
An interpretation of Str may not explicitly disclose wherein the deformation sensor is disposed and oriented on the corresponding deformable substrate plate so as to allow measurements of strain longitudinally along the fixation band and the monitoring assembly.
However, in the same field of endeavor (medical devices), Str in view Strain teaches wherein the deformation sensor is disposed and oriented on the corresponding deformable substrate plate so as to allow measurements of strain longitudinally along the fixation band and the monitoring assembly. As discussed above Str recites a strain gauge to measure along the longitudinal axis of band ([0025], Fig. 1; The band is wrapped around the torso parallel to the ground (longitudinal axis of the band) when the user is standing measuring changes as the user breathes). Str teaches the use of a strain gauge as a deformable sensor and Strain teaches that foil strain gauges have a rectangular backing or carrier, deformable substrate plate, with the strain gauge (see Fig. 1 which has been duplicated below see also Metal Foil Strain Gauges Section).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor system of Str to include a foil strain gauge with polycarbonate backing/carrier as taught by Strain because it would be "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; Str recites using a strain gauge Strain recites a finite number of identified predictable solutions namely wire, foil, single crystal semiconductor, thin film strain gauges which are predictable solutions as they are based on the known electrical properties and provide a reasonable expectation of success as they are known. Alternatively, it would be merely the simple substitution of one known strain gauge for another to obtain predictable results, is using a foil strain gauge with polycarbonate backing as recited in Strain instead of the strain gauge recited in Str.

Regarding claim 19, an interpretation of Str discloses the above in claim 4. An interpretation of Str may not explicitly disclose wherein each strain gauge comprises a foil strain gauge.
However, in the same field of endeavor (medical devices), Str teaches the use of a strain gauge as a deformable sensor and Strain teaches the use of a foil strain gauges (Metal Foil Strain Gauges Section including “A foil strain gauge (see Figure 1) is the most widely used type. A very thin metal foil pattern . . . is deposited onto a thin insulating backing or carrier (10~30 μm thick, usually epoxy, polyimide, or polycarbonate).”). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor system of Str to include a foil strain gauge with polycarbonate backing/carrier as taught by Strain because it would be "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; Str recites using a strain gauge Strain recites a finite number of identified predictable solutions namely wire, foil, single crystal semiconductor, thin film strain gauges which are predictable solutions as they are based on the known electrical properties and provide a reasonable expectation of success as they are known. Alternatively, it would be merely the simple substitution of one known strain gauge for another to obtain predictable results, is using a foil strain gauge with polycarbonate backing as recited in Strain instead of the strain gauge recited in Str.

    PNG
    media_image1.png
    188
    341
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Str in view of Sundaram (Raja Sundaram et al., US 20190029566) hereinafter Sun.
Regarding claim 6, an interpretation of Str discloses the above in claim 1. 
An interpretation of Str may not explicitly disclose wherein the monitoring assembly further comprises an oxygen saturation sensor.
However, in the same field of endeavor (medical devices), Sun teaches wherein the monitoring assembly further comprises an oxygen saturation sensor ([0051], [0062]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify Str to include the elements of Sun because including the cardiovascular sensor such as PPG based Sp02 as recited in Sun gathers additional diagnostic data to track, analyze and present an alert for changes in a clinical parameter ([0086]). Furthermore, combining the PPG sensor device of sensor system of Sun with the wearable band sensor system of Str is merely combining prior art elements according to known methods to yield predictable results; the predictable result being the gathering of pulse oximetry data.

Claim Rejections - 35 USC § 103
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Str in view of Yuen (Paul Anthony Yuen, US 20180116544) hereinafter Yuen.
 Regarding claim 12, an interpretation of Str further discloses wherein the fixation band comprises an outer surface adapted to be disposed away from the user's torso (Fig. 5 and 7; surface of 60 furthest from 111 the surface against the skin) and an inner surface adapted to be disposed towards the user's torso (111 Fig. 5, 7). 
An interpretation of Str may not explicitly disclose the inner surface being textured to improve friction between the fixation band and the user's skin.
However, in the same field of endeavor (medical devices), Yuen teaches the inner surface being textured to improve friction between the fixation band and the user's skin ([0025], [0078]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the wearable band sensor system of Str to include anti slid texturing as recited in Yuen because it stop the sensors from sliding thus the sensors can gather more reliable measurements ([0006]-[0007], [0025]). Furthermore, combining anti-slid texturing for a band as recited in Yuen with the wearable band sensor system as recited in Str is merely combining prior art elements according to known methods (the elements of Yuen) to yield predictable results of limiting the amount of sliding between the band and the skin during use. 

Claim Rejections - 35 USC § 103
Claim 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Str in view Sun in further view of Venkatraman (Subramaniam Venkatraman et al., US 20170027523) hereinafter Ven.
Regarding claim 20, an interpretation of Str discloses the above in claim 5. An interpretation of Str may not explicitly disclose wherein the heart rate sensor comprises a green light emitting diode and a corresponding photoreceptor.
However, in the same field of endeavor (medical devices), Sun teaches using a pulse oximeter with a wearable band sensor system (Sun [0051], [0062]; Examiner notes that pulse oximetry is known to commonly use Red and IR wavelength emitters and detectors (ie PPG) to gather Sp02 as also shown in Ven discussed later in the paragraph) in order to gather an additional types of data for diagnostic information. Ven also recites band sensor systems with various sensors including LED (emitters) and Photodetectors for gathering physiological parameters (Ven [0124]-[0125], [0214]-[0215]). Ven further recites LED’s for one purpose can also be controlled to emit a different wavelength of light in order to target other physiological parameters, specifically IR and Red for Sp02 (pulse oximetry) or Green for heart rate (Ven [0214]-[0215]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify Str to include the elements of Sun and Ven because including the cardiovascular sensor such as PPG based Sp02 or Heart Rate monitoring as recited in Ven and Sun gathers additional diagnostic data to track, analyze and present an alert for changes in parameters (Sun [0086], Ven [0342]).

Regarding claim 21, an interpretation of Str discloses the above in claim 6. An interpretation of Str may not explicitly disclose wherein the oxygen saturation sensor comprises an infrared light emitting diode and a corresponding photoreceptor.
However, in the same field of endeavor (medical devices), Sun teaches using a pulse oximeter with a wearable band sensor system (Sun [0051], [0062]; Examiner notes that pulse oximetry is known to commonly use Red and IR wavelength emitters and detectors to gather Sp02 as also shown in Ven discussed later in the paragraph) in order to gather an additional types of data for diagnostic information. Ven also recites band sensor systems with various sensors including LED (emitters) and Photodetectors for gathering physiological parameters (Ven [0124]-[0125], [0214]-[0215]). Ven further recites LED’s for one purpose can also be controlled to emit a different wavelength of light in order to target other physiological parameters, specifically IR and Red for Sp02 (pulse oximetry) or Green for heart rate (Ven [0214]-[0215]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify Str to include the elements of Sun and Ven because including the cardiovascular sensor such as PPG based Sp02 or Heart Rate monitoring as recited in Ven and Sun gathers additional diagnostic data to track, analyze and present an alert for changes in parameters (Sun [0086], Ven [0342]).

Claim Rejections - 35 USC § 102/103
Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Str or, in the alternative, under 35 U.S.C. 103 as obvious over Str in view of Pindado (Jesus Pindado et al., US 20160228640) hereinafter Pin.
Regarding claim 28, an interpretation of Str further discloses the housing being made of an elastomeric, stretchable and impact resistant material (62 and/or 60 Figs. 5, 7-9, [0025], [0035]-[0037]; the portions of the band housing the strain sensing element are stretchable fabric material which reform their shape after being worn (elastic) and thus also being interpreted as “impact resistant”).
While it is believed this is taught by Str if it determined that an interpretation of Str may not explicitly disclose the housing being made of an elastomeric, stretchable and impact resistant material, then in the alternative see the below. 
However, in the same field of endeavor (medical devices), Pin teaches the housing being made of an elastomeric, stretchable and impact resistant material ([0053]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing device of Str to include encapsulation of the sensing electrical components as encapsulating as described in Pin provides a sensors housed in a package that is sufficiently sensitive to sense small mechanical perturbations cause by the body ([0067]). Furthermore, combining or substituting the sensing and electrical elements as recited in Str with the encapsulation of elements as recited by Pin is merely combining or substituting the elements of Str with known approach of housing recited by Pin to provide the predictable result of a housing for electrical components in such a way they are able to gather and process data in order to provide diagnostic information to a user.

Claim Rejections - 35 USC § 102/103
Claim(s) 1-3, 5, 29-30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Sciarra (Michael Sciarra, US 7740588) hereinafter Sci or, in the alternative, under 35 U.S.C. 103 as obvious over Sci in view of Pin.
Regarding claim 1, an interpretation of Sci discloses a physiological monitoring device comprising: 
a fixation band adapted to be fastened around a user's torso (Figs. 1, Col 3:63-Col 4:20 including “elastic or other band 42 that is sized to fit around the portion of the body”, Col 6:7-14); 
an elastic deformable housing fastened to the fixation band, the housing being deformed in response to an expansion of the user’s torso (22, 25 and/or 26 Figs. 1, 2-4, 7, Col 3:63-Col 4:38, Col 6:7-14; Examiner notes to the extent “the housing being deformed in response to an expansion of the user’s torso” is an intended use of the device the structural elements recited are functionally capable of performing this use);
a monitoring assembly (Col 3:63-Col 4:20, Col 6:7-14, Col 6:31-39), the monitoring assembly comprising: 
at least one deformation sensor (27 Fig. 2, Col 3:63-Col 4:38) assembly enclosed in the housing (Figs. 1,2, Col 3:63-Col 4:38), the deformation sensor assembly comprising at least one anchoring point for fixing the deformation sensor assembly inside the housing (22, 25 and/or 26 Figs. 1, 2-4, 7, Col 3:63-Col 4:38, Col 6:7-14; the respiratory sensing element specifically the coils are maintained in positioned by 22, 25 and/or 26 of Fig. 2 thus any point touching one of the elements holding their position is an anchoring point for fixing the sensor in the housing), the deformation sensor measuring a deformation of the elastic housing (Col 4:21-38, Col 6:15-57); and 
a processing unit (100 Figs. 1, 7, Col 4:12-20, Col 6:7-14) operatively connected to the at least one deformation sensor (Col 4:12-18, Col 6:15-18, Col 6:31-57), the processing unit being configured to determine a physiological parameter value of the user as a function of the measured deformation (Col 4:12-18, Col 6:15-18, Col 6:31-57).

While Examiner believes Sci disclose the above, an interpretation of Sci may not explicitly disclose the deformation housing is elastic. 
However, in the same field of endeavor (medical devices), Pin teaches the deformation housing is elastic ([0053] including “The sensing device 110 can be encapsulated in a flexible or stretchable material, such as, silicone or PDMS” see also [0026], [0029]-[0032]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing device of Sci to include encapsulation of the sensing electrical components as encapsulating as described in Pin provides a sensors housed in a package which to gather physiological measurements ([0029]-[0030]) which can be analyzed to provide information to the cause a change in environment or provide and alert to the user or care giver including for emergencies ([0051], [0075]). Furthermore, combining or substituting the sensing and electrical elements as recited in Sci with the encapsulation of elements as recited by Pin is merely combining or substituting the elements of Sci with known approach of housing recited by Pin to provide the predictable result of a housing for electrical components in such a way they are able to gather and process data in order to provide diagnostic information to a user.

 Regarding claim 2, an interpretation of Sci further discloses wherein the physiological parameter value comprises a respiratory rate of the user (Col 4:3-20).

 Regarding claim 5, an interpretation of Sci further discloses wherein the monitoring assembly further comprises a heart rate sensor (Col 4:3-20).

Regarding claim 29, an interpretation of Sci further discloses the housing having a first housing end adapted to be attached to a first fixation band end and a second housing end adapted to be attached to a second fixation band end (Col 3:63-Col 4:20; the substrate/support is attached to the band at either end).

Regarding claim 30, an interpretation of Sci further discloses the housing having an elongated shape and defining with the fixation band a single and continuous loop around the user's torso (Figs. 1, 7, Col 3:63-Col 4:20, Col 6:7-14; Examiner notes that applicants band in the spec appears to have attachments thus the band Sci when attached on the ends likewise provides a single and continuous loop around the user's torso).

Claim Rejections - 35 USC § 103
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as obvious over Sci in view of Sun and Strain Gauges (Types of Strain Gauges, https://transducersensors.com/types-and-structures-of-strain-gauges/, 11/22/2017, Viewed on 12/4/21) hereinafter Strain or, in the alternative, under 35 U.S.C. 103 as obvious over Str in view of Pin in further view of Sun and Strain.
Regarding claim 3, an interpretation of Sci discloses the above in claim 1. An interpretation of Sci may not explicitly disclose wherein the deformable sensor comprises a strain gauge attached to a deformable substrate plate. 
However, in the same field of endeavor (medical devices), Sun and Strain wherein the deformable sensor comprises a strain gauge attached to a deformable substrate plate. Sun teaches using foil strain gauge in a wearable band sensor systems to determine respiration and Strain teaches that foil strain gauges have a deformable backing or carrier of polycarbonate for carrying the foil pattern (Metal Foil Strain Gauges Section including “A foil strain gauge (see Figure 1) is the most widely used type. A very thin metal foil pattern . . . is deposited onto a thin insulating backing or carrier (10~30 μm thick, usually epoxy, polyimide, or polycarbonate).”). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor system of Str to include a foil strain gauge with polycarbonate backing/carrier as taught by Sun and Strain because it would be "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; Str recites using a strain gauge Sun recites a finite number of identified predictable solutions namely foil, semiconductor, nanoparticle, capacitive or resistive strain gauges which are predictable solutions as they are based on the known electrical properties and provide a reasonable expectation of success as they are known. Alternatively, it would be merely the simple substitution of one known element for another to obtain predictable results, using a foil strain gauge with polycarbonate backing instead of the strain gauge recited in Str.

Claim Rejections - 35 USC § 103
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pin in view of Sun.
Regarding claim 1, an interpretation of Sci discloses a physiological monitoring device comprising: 
an elastic deformable housing ([0028]-[0031]), the housing being deformed in response to an expansion of the user’s torso ([0028]-[0031]; To the extent this element is an intended us the structural elements are capable of performing the function);
a monitoring assembly ([0029]-[0030]), the monitoring assembly comprising: 
at least one deformation sensor ([0029]-[0030] including “Strain gauges for measuring pulse waveforms from superficial arteries and respiration patterns.”, [0032]) assembly enclosed in the housing ([0032], [0053]), the deformation sensor assembly comprising at least one anchoring point for fixing the deformation sensor assembly inside the housing ([0029]-[0030], [0032], [0053]; The respiratory sensing element specifically is maintained in position by the encapsulation elements (silicone/PDMS) thus any point touching one of the elements holding their position is an anchoring point for fixing the sensor in the housing), the deformation sensor measuring a deformation of the elastic housing ([0029]-[0030] including “Strain gauges for measuring pulse waveforms from superficial arteries and respiration patterns.”, [0032]; The housing deforms as user breathes which is then read as respiration using the strain gauge.); and 
a processing unit ([0029] including “Each sensing device 110 can be configured with one or more controllers or microcontrollers”, [0031]) operatively connected to the at least one deformation sensor ([0028]-[0031]), the processing unit being configured to determine a physiological parameter value of the user as a function of the measured deformation ([0028]-[0031]; sensing device can process raw data from strain gauge for respiration pattern).

An interpretation of Pin may not explicitly disclose a fixation band adapted to be fastened around a user's torso; housing fastened to the fixation band.
However, in the same field of endeavor (medical devices), Sun teaches a fixation band adapted to be fastened around a user's torso ([0039] including “a stretchable component configured to fit securely around a body portion of the individual, and a sensor module coupled thereto.” and “As used herein, the body portion may refer to one or both legs, one or both arms, a torso, a chest, a belly, a waist, a head, and/or other body part.”); housing fastened to the fixation band ([0039]; discloses attaching a sensor module to a band for attachment to the body).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the various ways of mounting the device on the body as recited in Pin including “Each sensing device 110 can take many forms, including, for example, a flexible or stretchable conformable sensing device that can be adhered to the skin, a bracelet or strap that can be worn on the body,”  to include attaching the device to either end of a strap to attach the band to the torso of the body for gathering measurements as recited in Sun, this is obvious to try as Pin recites various ways of mounting and Sun provides a specific predictable solution with a reasonable chance of success for mounting a sensing device on the torso of a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2457616 teaches metal foil strain gauges; US 20170281082 discloses a flexible band with the monitoring and sensor elements including a strain gauge implemented within the band; US 5192938 metal foil strain gauge with encapsulating layer; US 20170223846 discloses an encapsulated sensing module with a plurality of electrical and sensor components as wells as being mounted on a band.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                  

/ALLEN PORTER/               Primary Examiner, Art Unit 3792